Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims filed on 05/24/2022 have been entered.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Malloy is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole comprising  a first electronic strain gauge configured to measure the first resistance force provided by the first resilient member, wherein the first electronic strain gauge is coupled to a first end of the first resilient member and the first cord lock is proximate a second end of the first resilient member; and a second electronic strain gauge configured to measure the second resistance force provided by the second resilient member, wherein the second electronic strain gauge is coupled to a first end of the second resilient member and the first cord lock is proximate a second end of the second resilient member. Prior arts such as Matsuura et al (US 20150190669) and Thomas (US 20190269967) teach strain gauges for determining resistance levels but fails to teach all the elements of the claim such as wherein the first electronic strain gauge is coupled to a first end of the first resilient member and the first cord lock is proximate a second end of the first resilient member; and wherein the second electronic strain gauge is coupled to a first end of the second resilient member and the first cord lock is proximate a second end of the second resilient member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization -where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784